DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suenaga (PG Pub 20100320871) and in view of Kuroyanagi (PG Pub 20160248398).
Considering claim 1, Suenaga (Figure 9) teaches a piezoelectric substrate comprising a lithium-containing metal compound crystal (8 + paragraph 0148-0149), wherein potassium is contained in the substrate and the distribution of potassium is approximately uniform as observed in the direction of the thickness of the substrate and conductivity is 1 * 10_9 to 1 * 10^-13S/cm (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
However, Suenaga does not teach wherein the piezoelectric substrate comprises a single crystal of a lithium-containing metal compound crystal.
Kuroyanagi teaches the piezoelectric substrate comprises a single crystal of a lithium-containing metal compound crystal (70 + paragraph 0019).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include teaches the piezoelectric substrate comprises a single crystal of a lithium-containing metal compound crystal into Suenaga’s device for the benefit of using a well-known and common piezoelectric material for the matter of obvious design choice.
Considering claim 2, Suenaga teaches wherein the CV value of the distribution of potassium as determined in the direction of the thickness is 0.7 or less (It has been held In re Best, 195 USPQ 430, 433)).
Considering claim 6, Suenaga teaches wherein in Raman spectra measured from the cross section direction a peak appearing around 380 cm^-1 is shifted by 1 cm^-1 or more to a high wave number side compared with that in a piezoelectric substrate having a conductivity of 1 * 10^-15 S/cm or less ((It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 8, Kuroyanagi (Figure 1B) teaches wherein the metal compound is a lithium tantalate (70 + paragraph 0019).
Considering claim 9, Kuroyanagi teaches wherein the metal compound is lithium niobate (paragraph 0015).
Considering claim 10, Suenaga (Figure 9) teaches a piezoelectric substrate and an electrode (5 + paragraph 0094) formed on the surface of the piezoelectric substrate.
Considering claim 11, Kuroyanagi teaches wherein the conductivity is 1 * 10^-9 to 1 * 10^-13 S/cm ((It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 12, Kuroyanagi teaches wherein the conductivity is 1 * 10^-9 to 1 * 10^-13 S/cm ((It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 
Considering claim 13, Kuroyanagi teaches wherein in Raman spectra measured from the cross section direction a peak appearing around 380 cm^-1 is shifted by 1 cm ^-1 or more to a high wave number side compared with that in a piezoelectric substrate having a conductivity of 1 * 10^-15 S/cm or more ((It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroyanagi (PG Pub 20160248398).
Considering claim 3, Kuroyanagi (Figure 1B) teaches a piezoelectric substrate comprising a single crystal of a lithium-containing metal compound crystal (70 + paragraph 0015) wherein in Raman spectra measured from the cross section direction a peak coming from Li-O lattice vibration and appearing around 380 cm^-1 is shifted to a high wave number side compared with that in a piezoelectric substrate have a conductivity of 1 * 10^-15 S/cm or more ((It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 
Considering claim 4, Kuroyanagi (Figure 1B) teaches a piezoelectric substrate comprising a single crystal of a lithium-containing metal compound crystal wherein in Raman spectra measured from the cross section direction a peak coming from Li-O lattice vibration appears on a high wave number side relative to 381 cm^-1 ((It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Claim(s) 1-4, 6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suenaga (PG Pub 20140042875).
Considering claim 1, Suenaga (Figure 1) teaches a piezoelectric substrate comprising a single crystal of a lithium containing metal compound crystal (paragraphs 0073-0074), wherein potassium (paragraph 0073) is contained in the substrate and the distribution of potassium is approximately uniformed as observed in the direction of the thickness of the substrate and conductivity is 1 * 10^-9 to 1 * 10^-13 S/cm (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 2, Suenaga teaches wherein the CV value of the distribution of potassium as determined in the direction of the thickness is 0.7 or less (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 
Considering claim 3, Suenaga (Figure 1) teaches a piezoelectric substrate comprising a single crystal of a lithium-containing metal compound crystal (70 + paragraph 0015) wherein in Raman spectra measured from the cross section direction a peak coming from Li-O lattice vibration and appearing around 380 cm^-1 is shifted to a high wave number side compared with that in a piezoelectric substrate have a conductivity of 1 * 10^-15 S/cm or more ((It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 4, Suenaga (Figure 1) teaches a piezoelectric substrate comprising a single crystal of a lithium-containing metal compound crystal wherein in Raman spectra measured from the cross section direction a peak coming from Li-O lattice vibration appears on a high wave number side relative to 381 cm^-1 ((It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 6, Suenaga teaches wherein in Raman spectra measured from the cross section direction a peak appearing around 380 cm^-1 is shifted by 1 cm^-1 or more to a high wave number side compared with that in a piezoelectric substrate having a conductivity of 1 * 10^-15 S/cm or less ((It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 10, Suenaga (Figure 1) teaches a piezoelectric substrate and an electrode (5 + paragraph 0101) formed on the surface of the piezoelectric substrate.
Considering claim 11, Suenaga teaches wherein the conductivity is 1 * 10^-9 to 1 * 10^-13 S/cm ((It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 12, Suenaga teaches wherein the conductivity is 1 * 10^-9 to 1 * 10^-13 S/cm ((It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 13, Suenaga teaches wherein in Raman spectra measured from the cross section direction a peak appearing around 380 cm^-1 is shifted by 1 cm ^-1 or more to a high wave number side compared with that in a piezoelectric substrate having a conductivity of 1 * 10^-15 S/cm or more ((It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Response to Arguments
Applicant's arguments filed 13 January 2021 have been fully considered but they are not persuasive.  Regarding the applicant’s arguments that the combination of Suenaga and Kuroyanagi would lead to the single crystal of Kuroyanagi using the metho in Suenaga lithium and potassium would become the main constituents elements of the crystal structure and would be difficult for potassium to reduce voids and improve conductivity the examiner does not agree.  The method of manufacturing the device is not germane to the structure itself.  Since the combination of Suenaga and Kuroyanagi teaches the claimed structure, as described, the properties and functions (like the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN P GORDON/Primary Examiner, Art Unit 2837